DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action responds to the amendment filed on 06/17/2021. Claims 1-24 are pending in the application. No claims have been amended.
Response to Arguments
Applicant’s arguments, see pages 6 -9, filed on 06/17/2021, with respect to the rejection of claims 1, 16 and 20 in view of Strei and Takatsuki et al. have been fully considered and are persuasive. Therefore, the rejections are withdrawn. 
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or render obvious “a biaxial support ring disposed about an outer surface of the header, the biaxial support ring and the header defining a tapered interference interface therebetween; and wherein the header is welded to the isolator plug at a first weld and the biaxial support ring is welded to the isolator plug at a location that is spaced from the second end of the header”, or “providing a biaxial weld ring configured to generate a tapered interference fit with an outer surface of the header; placing the biaxial weld ring about the header to engage the tapered interference fit: and welding the biaxial weld ring to the isolator plug”, in combination with the other limitations set forth in the independent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753